09/25/2019                          WEDNESDAY                                            Judge David W Hercher
9:00 AM 19-31883 dwh 11 bk          15005 NW Cornell LLC
                                    Motion for Relief from Stay. Filed by Creditor Tasha Teherani-
                                    Ami (106)

                                    15005 NW Cornell LLC - db                     DOUGLAS R PAHL
                                    Tasha Teherani-Ami - cr                       ELEANOR A. DUBAY
                                    Vahan M. Dinihanian - jtdb                    NICHOLAS J HENDERSON
                                    Cornell Road LLC - cr                         DAN STEINBERG
                                    Lillian Logan LLC - cr                        DAN STEINBERG
                                    Tasha Teherani-Ami, in her capacity as        BRUCE ORR
                                    the trustee - intp




Evidentiary Hearing:         Yes:                 No:


With the consent of Ms. DuBay on behalf of Ms. Teherani-Ami, court set an evidentiary hearing on the
motion for relief from stay [106] for 11/6/2019 at 1:30 p.m. Ms. Dubay's supplemental brief due
10/23/2019. Mr. Henderson's and Mr. Pahl's supplemental briefs due 10/30/2019.

With the consent of Mr. Orr on behalf of Ms. Teherani-Ami and of Messrs. Henderson and Pahl, court
set a hearing on the motion to dismiss [139] for 11/6/2019 at 1:30 p.m. Mr. Orr to notice the hearing on
this motion.

With Mr. Orr's consent, the initial hearing on the anticipated motion for relief from stay to be filed by
him will be set for 11/6/2019 at 1:30 p.m., even if the motion is filed more than 30 days earlier.

Court reset the pretrial conference in Adversary Proceeding No. 19-3096 from 11/12/2019 to
11/6/2019 at 1:30 p.m.




Order to be prepared by:    Clerk's Office      Chambers

DOCKET ENTRY:

With movant's consent, the court ORDERS that the automatic stay is continued in effect pending the
conclusion of, or as a result of, the final hearing and determination of the motion [106].




                                                                         David W. Hercher
                                                                         U.S. Bankruptcy Judge



                                                                             Run Date:     09/25/19
                           Case 19-31883-dwh11           Doc 143    Filed 09/25/19
